Citation Nr: 0524601	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left eye blindness.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held in June 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In September 2002, the veteran claimed entitlement to 
compensation for 38 U.S.C.A. § 1151 benefits for left eye 
blindness.  

The veteran reports that he underwent laser surgery on his 
eyes at the VA Medical Center (VAMC) in West Haven, 
Connecticut, in 2001 and 2002, to treat an ocular ischemic 
syndrome and was blinded in his left eye as a result of a 
medical procedure.  

He asserts that his blindness was caused because a laser 
procedure was conducted by inexperienced resident doctor 
instead of a trained and experienced ophthalmologist.  

In essence, the veteran contends that his pre-existing eye 
disability was made worse by the VA surgery.  

The veteran has testified that he underwent VA eye surgery on 
multiple occasions,  with left eye surgery taking place in 
December 2001 or February 2002.  During this procedure the 
veteran claimed that his left eye blindness was due to the VA 
doctor's negligence.  

Based on a careful review of the record, the Board notes that 
the RO has obtained VA medical records dated from October 
2000 to February 2003.  Also, based on the hearing testimony, 
it appears that the veteran is asserting that the specific 
procedure may have taken place in February 2002.  This should 
be clarified.  

In this case, VA treatment records reflect that the veteran 
underwent an eye procedure on December 26, 2001 with a 
follow-up appointment in February 20, 2002 and subsequent 
follow-up visits in June 2002.  

In the December 26, 2001 VA ophthalmology progress note, it 
is noted that this was the second session for optical 
intrinsic signal (OIS) imaging.  However, there is no 
evidence of a prior OIS imaging report or a February 2002 eye 
procedure in the claims file.  

As such, the RO must obtain the complete VA medical records 
referable to treatment received by the veteran for his left 
eye condition for the period in question.  VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to obtain all VA medical records 
referable to treatment received by the 
veteran for his left eye disorder 
beginning at least in the year 2000 for 
review in connection with the claim for 
VA compensation benefits.  This should 
include all medical records of treatment 
rendered by VA in conjunction with his 
reported multiple laser eye surgeries.  

2.  After the completion of any other 
indicated development, the RO should 
readjudicate the issue of compensation 
benefits under 38 U.S.C.A. § 1151 for 
left eye blindness.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




